Citation Nr: 0432636	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-15 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether an overpayment of nonservice-connected pension 
benefits was properly created, to include whether the RO 
properly reduced, effective in May 1996, and terminated, 
effective in February 1999, such pension benefits.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to April 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 RO decision, which terminated the 
veteran's nonservice-connected pension benefits effective in 
May 1996.  The veteran appealed the termination of his 
pension benefits and disputed the creation of the resultant 
overpayment, which the VA calculated to be $12,852.50.  

Then, in an October 2003 supplemental statement of the case, 
the RO recalculated the veteran's overpayment amount, 
informing the veteran that his debt was reduced by $4,550.  
This was a result of a correction whereby his pension 
benefits were reduced, instead of terminated, for the period 
of May 1, 1996 through January 1999.  The veteran continued 
his appeal as to the proper creation of the overpayment, as 
well as to the proper reduction, effective in May 1996, and 
termination, effective in February 1999, of pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice under the VCAA, as well as 
to ensure that all pertinent evidence is associated with the 
claims file.

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised the veteran of the 
redefined obligations of the VA, as contained in the VCAA, in 
regard to his claim.  Thus, on remand, the RO must ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran and obtaining any additional medical 
or other evidence, as deemed appropriate.  Specifically, the 
RO must ensure that the veteran has been notified of what 
information or evidence is needed from him and what the VA 
has done and will do to assist him in substantiating his 
claim, and must also provide him with opportunity to submit 
any information or evidence in his possession that is 
pertinent to his appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  For example, the RO may seek to 
follow up its April 2003 letter to the veteran, requesting 
that he furnish a copy of his 1996 Federal Income Tax return.  
Additionally, the Board observes that the veteran could be 
reminded as to the potential effect of unreimbursed medical 
expenses, which he has not claimed, as an offset to income as 
counted for VA purposes.  See 38 U.S.C.A. § 1521(a) (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.272 (2004).  

The overpayment in this case was created as a result of the 
fact that the veteran was paid nonservice-connected pension 
benefits on the basis that his countable income did not 
exceed the maximum annual limit when the income of the 
veteran appears, as later discovered, to have been greater 
than what the RO had been led to believe.  The overpayment 
was created by a January 2000 RO letter, which retroactively 
terminated the veteran's pension benefits, effective on May 
1, 1996, after information was received indicating that the 
veteran had income in 1996 from a source that had not been 
reported previously to the RO.  The veteran, in March 2000, 
expressly disagreed with the RO's termination of pension 
benefits, disputed the income matter, and stated that he 
neither understood nor agreed with the overpayment.  

At the time of the pension termination in January 2000, the 
veteran's debt was calculated to be $12,852.50.  The RO later 
reduced the debt by $4,550, as a result of a re-determination 
of the veteran's countable income for the period of May 1, 
1996 through January 1999.  His pension benefits, however, 
were terminated effective February 1, 1999.  Thus, 
intertwined with the question of the proper creation of the 
overpayment is the issue of whether the RO properly reduced, 
effective May 1, 1996, and terminated, effective February 1, 
1999, the veteran's pension benefits.  In any case, the Board 
finds that further development regarding the creation of the 
debt is necessary.  Specifically, the RO should conduct an 
audit, which would reveal the period of the overpayment at 
issue, what benefit amounts were due and paid to the veteran, 
the amounts of income considered in determining pension 
entitlement, and any medical expenses used to reduce 
countable income.  In that regard, the audit conducted in 
October 2003 is incomplete.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible 
for providing to VA and what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and assisting the veteran by 
obtaining identified evidence to 
substantiate his claim.  For example, the 
RO may seek to follow up its April 2003 
letter to the veteran, requesting that he 
furnish a copy of his 1996 Federal Income 
Tax return, and the RO may remind the 
veteran as to the potential effect of 
unreimbursed medical expenses as an 
offset to income as counted for VA 
purposes.  

2.  The RO should prepare an appropriate 
audit of the veteran's pension account, 
setting forth the period of the 
overpayment at issue and the amounts due 
and paid to the veteran, the amounts of 
income considered in determining pension 
entitlement, and any medical expenses 
used to reduce countable income.  Once 
compiled, the audit report must be 
associated with the appropriate VA folder 
or file, as may be required under Freedom 
of Information Act (FOIA) guidelines, and 
a copy, as appropriate, must be sent to 
the veteran.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case, 
along with the related folder or file, 
should be returned to the Board for 
further consideration, if in order and 
subject to appropriate safeguards.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2003).



